Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 4/6/21 and 9/30/21 have been considered.
Drawings
The drawings filed 4/6/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 8-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Mohammadi et al. (US 2019/027408 A1), cited by applicant.
Re claim 1:  Mohammadi et al. teaches an earbud, comprising:

a capacitive touch sensor ((42) on section (52); figure 2), the touch sensor being arranged on the head or a stem (stalk portion) of the earbud away from the ear and being configured to detect a touch operation (paragraph [0029]); and
a detection processing circuit (20), the detection processing circuit being configured to detect and process capacitance signals detected by the wearing sensors and touch sensor ((figure 1), to for example determine the state of the earbud), wherein the wearing sensors and touch sensor are electrically connected with the detection processing circuit and share the detection processing circuit.
Re claim 2: see discussion in paragraph [0038] along with figure 9 in which at least maximum (highest magnitude signals) are used in the comparison with a threshold to determine a worn state (in ear or user) 
Re claim 3: making contact with the antitragus and/or the tragus and/or above the inter-tragus incisura as set forth is deemed a result that occurs when the ear bud of Mohammadi et al. is placed in the ear of the user due to the sensor locations on the earbud as depicted in figures 2 and 3. 
Re claim 15:  Mohammadi et al. teaches a method for implementing a wearing detection and a touch operation, applied to the earbud according to claim 1, comprising:

setting the touch sensor to be in a working state when the earbud is determined to be in the worn state according to the detection values of the at least two capacitive wearing sensors (allowing control operations as described in paragraph [0025] when it has been determined that the earbud is within the ear of the user, by using decision tree classifications as discussed in paragraph [0038]).
Re claim 8 and 13: figure 4 teaches locations of all the sensors (42) located inside of the housing of the earbud
Re claim 9: the claimed chip is satisfied by the control circuit (20A) within (20) mounted on flexible printed circuit (54) which able to keep track of the current state of operation (paragraph [0043])
Re claim 10: note that only one threshold is discussed as being used in the arrangement of Mohammadi et al. therefor the threshold used for each sensor would be the same or identical as set forth
Re claim 11: the location of the sensors as set forth are satisfied by those sensor locations as depicted in figures 2 and 3
Re claim 12: the two housing as set forth are satisfied by the stalk housing portion (52) and the ear housing portion (50) each having sensors and with the tow portions being at different locations with respect to a user’s head
Re claim 14: see the allowing control operations as described in paragraph [0025] when it has been determined that the earbud is within the ear of the user, by using 
Re claim 16:  see discussion in paragraph [0038] along with figure 9 in which at least maximum (highest magnitude signals) are used in the comparison with a threshold to determine a worn state (in ear or user)
Re claim 17: note that a correct worn state is satisfied by the combination of signals detected by the capacitive sensors to determine an in-ear state as discussed in paragraph [0038]
Re claim 20: note figure 9 in which detection of the capacitive sensing for the determination of a wearing state are determined at least at a given frequency related to times t1 and t2. 
Allowable Subject Matter
Claims 4-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed earbud including in combination the features of claims 3/1 that additionally includes two thresholds (one for relating a sensing contact with the antitragus and the other for relating a sensed contact that is above the inter-tragus incisura along with the relationship therebetween as set forth in claim 4 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 5-7 depend upon those features of claim 4.  The claimed method including in combination the features of claim 15/1 that additionally includes the use of a correctly-wearing threshold .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carino, Orron et al., Shanmugam et al. and Qian et al. are cited since they teach related earbud arrangements that use capacitive sensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688       
3/3/22